         Case 3:18-cv-00220-ARS Document 24 Filed 05/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA


 DANIEL EDWARD CVIJANOVICH,                                 Case No. 3:18-cv-220

                            Plaintiff,                   UNITED STATES
        v.                                        SECRET SERVICE’S MOTION FOR
                                                      SUMMARY JUDGMENT
 UNITED STATES SECRET SERVICE,

                           Defendant.


       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, the United States of America

by Drew H. Wrigley, United States Attorney for the District of North Dakota, and James Patrick

Thomas, Assistant United States Attorney, on behalf of the United States Secret Service (the

“Secret Service”), moves for summary judgment holding that the Secret Service has complied

with its obligations under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, with

respect to the FOIA request of Daniel Edward Cvijanovich (“Plaintiff”).

       This motion is based upon the memorandum of law filed herewith, the accompanying

declarations (one publically filed, and one filed under seal, for ex parte, in camera review), and

all the files and proceedings in this case. There is no genuine issue as to any material fact and

the Secret Service is entitled to judgment as a matter of law.

                                               DREW H. WRIGLEY
                                               United States Attorney

        Dated: May 30, 2019              By:   __________________________
                                               /s/ James Patrick Thomas
                                               JAMES PATRICK THOMAS
                                               Assistant United States Attorney
                                               P.O. Box 699
                                               Bismarck, ND 58502-0699
                                               (701) 530-2420
                                               ND Bar Board ID No. 06014
                                               james.p.thomas@usdoj.gov
                                               Attorney for United States Secret Service


                                                 1
        Case 3:18-cv-00220-ARS Document 24 Filed 05/30/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, the foregoing document was filed
electronically with the Clerk of Court through ECF.

      I further certify that a copy of this document was sent via FedEx, for Standard
Delivery [TRK# 7753 4390 4432], to non-ECF participating party:

      Daniel Edward Cvijanovich
      2433 20th Ave. S., Apt. 305
      Fargo, ND 58103


      Dated: May 30, 2019

                                         ___________________________
                                         /s/ James Patrick Thomas
                                         JAMES PATRICK THOMAS
                                         Assistant United States Attorney




                                            2
